Case 2:19-cv-00496-SPC-NPM Document 22 Filed 10/21/20 Page 1 of 2 PageID 89




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                     Case No.: 2:19-cv-496-FtM-38NPM

ESTATE OF DEAN R.
DANIELSEN, through personal
representative Paige A. Showalter,

               Defendant.
                                              /

                                            ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s

Report and Recommendation (“R&R”) (Doc. 21). The R&R considers Plaintiff’s

Corrected Motion for Default Judgment (Doc. 20). Neither party timely objected,

so the matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement

that a district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:19-cv-00496-SPC-NPM Document 22 Filed 10/21/20 Page 2 of 2 PageID 90




or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The

district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

         After a careful, complete, and independent examination of the file, the Court

accepts and adopts the R&R in full.

         Accordingly, it is now

         ORDERED:

         (1) The Report and Recommendation (Doc. 21) is ACCEPTED and

             ADOPTED and incorporated into this Order.

         (2) Plaintiff’s Corrected Motion for Default Judgment (Doc. 20) is

             GRANTED.

         (3) The Clerk is DIRECTED to enter a default judgment in favor of the

             United States of America against the Estate of Dean R. Danielsen,

             through personal representative Paige A. Showalter, in the amount of

             $6,418,880.09.

         (4) The Clerk is DIRECTED to terminate all pending motions or deadlines

             and close the file.

         DONE and ORDERED in Fort Myers, Florida on October 21, 2020.




Copies: All Parties of Record



                                           2
